Citation Nr: 1416268	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-37 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for allergies, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

5. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

6. Entitlement to service connection for general malaise, to include as due to an undiagnosed illness.

7. Entitlement to service connection for undiagnosed illness resulting in drastic changes in weight and appearance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987. She also completed several years of reserve service. Effective July 2011, she is assigned total disability due to unemployability (TDIU). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Veteran was scheduled to appear at a hearing before the Board in April 2010. However, as she did not appear for the hearing, her request for a hearing is considered withdrawn. 38 C.F.R. §§ 20.700(d), 20.704(d) (2011).

The above stated claims were previously remanded by the Board in February 2012 for further development. That development having been accomplished the claims are now ready for appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a right knee disorder due to any incident of her military service

2. The preponderance of the evidence is against a finding that the Veteran has a left knee disorder due to any incident of her military service

3. The preponderance of the evidence is against a finding that the Veteran has allergies due to any incident of her military service, to include as an undiagnosed illness.

4. The preponderance of the evidence is against a finding that the Veteran has a skin disorder due to any incident of her military service, to include as an undiagnosed illness.

5. The preponderance of the evidence is against a finding that the Veteran has hypertension due to any incident of her military service, to include as an undiagnosed illness.

6. The preponderance of the evidence is against a finding that the Veteran has general malaise due to any incident of her military service, to include as an undiagnosed illness.

7. The preponderance of the evidence is against a finding that the Veteran has in drastic changes in weight and appearance due to any incident of her military service, to include as an undiagnosed illness.
CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for the establishment of service connection for allergies are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

4.The criteria for the establishment of service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

5. The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

6.The criteria for the establishment of service connection for general malaise are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

7. The criteria for the establishment of service connection for drastic changes in weight and appearance are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2012 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). As VCAA notice was not completed prior to the initial AOJ adjudication of the claim for the issue of entitlement to service connection for a low back disorder, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

In a February 2012 remand the Board requested that the RO/AMC obtain the Veteran's Social Security Administration (SSA) records and any missing reserve service treatment records, provide adequate notice, and afford her a VA examination where appropriate to include an opinion with regard to the etiology of the Veteran's claimed conditions.

The Veteran's SSA records were obtained and are of record. All available reserve service treatment records were provided. A VA examination to include an opinion with regard to etiology was obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment and a report of an April 2012 VA examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The April 2012 examination report reflects review of the claims file, and interview and examination of the Veteran. The examination is informed, medically competent and responsive to the issues of a right knee disability and a left knee disability. A VA examination was not provided to the Veteran with regard to her other claims, because there was no evidence of in-service incurrence or evidence of an etiological connection between the claimed disorders and service. 

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

The Veteran seeks service connection for a right knee disability, a left knee disability, allergies, a skin disorder, hypertension, general malaise, and a drastic change in weight and appearance as a result of her active military service, to include as due to an undiagnosed illness with all disabilities except the bilateral knees.  There is no competent, probative evidence linking her claimed disorders to military service and the claims will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training. See 38 U.S.C.A. § 101(21)(A) (West 2002). Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2012). The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training. These drills are deemed to be part-time training.

The Veteran has alleged that several of her claimed disorders are the result of activities conducted during Operation Desert Sortie, when she was apparently involved in the supervision of a STATESIDE off-loading of vehicles and supplies from the Southwest theater of operations. She does not contend, and the record does not show, that she had physical presence in the Southwest theater of operations such that she would qualify for presumptive service connection for any undiagnosed illness. 38 C.F.R. § 3.317.

A regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to an undiagnosed illness. The Board will limit its analysis to a direct service connection as required by Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

Records associated with the Veteran's service in the Alabama National Guard did not note any complaints regarding the Veteran's above stated claims. The New York National Guard provided a negative response to record inquiries, noting that they were unable to locate a record of service for the Veteran. The evidence of record does not indicate that the Veteran sought treatment for any of the above claimed conditions during any period of ACDUTRA or INACDUTRA.
With regard to the issues of general malaise and drastic changes in weight and appearance, these are symptoms rather than a diagnosed or identifiable underlying malady or condition. As such, these claimed symptoms do not, in and of themselves, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). See 61 Fed. Reg. 20440, 20445 (May 7, 1996). To prevail on the issue of service connection, there must be medical evidence of a current disability. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

The Board notes that with regard to the issues of allergies, a skin condition, and hypertension, the Veteran has current diagnoses, as noted in VA treatment records. However, the Veteran's service treatment records are void of any complaints or diagnoses of allergies, a skin condition, or hypertension. There is also no competent and credible evidence that links these disorders to the Veteran's active duty service. As two of the elements have not been met, service connection must be denied with regard to these claims.

With regard to the Veteran's claims for a bilateral knee condition, the Veteran is currently diagnosed with degenerative arthritis in both knees as noted in the April 2012 VA examination report. Therefore there is a current disability as required by 38 C.F.R. § 3.303.

The Veteran's service treatment records noted that the Veteran complained of right knee pain in July 1982. The March 1987 report of medical history associated with her separation examination also noted knee trouble. 

The Veteran was afforded a VA examination in April 2012. After a review of the claims folder and a thorough examination, the VA examiner opined that the Veteran's right and left knee disorders were less likely as not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that despite being treated for a right knee condition in 1982, there were no other treatment records in the service referring to the right knee. The examiner noted the Veteran's claim of trick or locked knee on her March 1987 exit examination medical history, but also noted there was no explanation provided and later in that same year in October 1987 and again in March 1991, she denied any such history. There are no other records of her having sought treatment for her knees. The examiner noted there was no evidence that the Veteran had an actual injury to her knee, and the Veteran's current degenerative joint disease was consistent with the usual pathogenesis of degenerative disease-age superimposed on genetic background with the additional influence of her long-standing overweight body habitus.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran's contends that her right knee disability, left knee disability, allergies, skin disorder, hypertension, general malaise, and drastic change in weight and appearance were the result of her active duty service and/or periods of ACDUTRA and INACDUTRA, to include as due to an undiagnosed disease. Laypersons are generally not capable of opining on matters requiring medical knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). Therefore, while her opinion is competent to describe her various symptoms, including pain and various skin issues, she is not competent to provide the etiology of these disorders. And, there is no evidence that she had allergies, a skin disorder, or hypertension during any period of service, and general malaise and drastic changes in weight and appearance are not disorders for VA purposes. While the Veteran did have complaints of right knee pain in service, there is no evidence of continuity of symptomatology post service. Therefore, the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's right knee disability, left knee disability, allergies, skin disorder, hypertension, general malaise, and drastic changes in weight and appearance to any incident of the Veteran's military service. 

The April 2012 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's bilateral knee disorders because it is clearly factually informed, medically based and responsive to this inquiry. The April 2012 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for the opinion. The examiner reviewed the Veteran's medical history and determined that her right and left knee disabilities were primarily the result of age, genetic background, and body habitus. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the VA examiner's April 2012 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's right and left knee disabilities. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between her active duty service and her current diagnoses of a right knee disability, a left knee disability, allergies, a skin disorder, and hypertension, as well as her complaints of symptoms of general malaise and drastic changes in weight and appearance has been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claims to be more probative than the evidence in favor of the claims. Therefore, the Veteran's claims for service connection for a right knee disability, a left knee disability, allergies, a skin disorder, hypertension, general malaise, and a drastic change in weight and appearance must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for allergies, to include as due to an undiagnosed illness, is denied.

Service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.

Service connection for hypertension, to include as due to an undiagnosed illness, is denied.

Service connection for general malaise, to include as due to an undiagnosed illness, is denied.

Service connection for undiagnosed illness resulting in drastic changes in weight and appearance is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


